Title: To George Washington from William Ramsay, 31 August 1758
From: Ramsay, William
To: Washington, George



Dr Sir
Camp near Rays Town Augst 31st 1758.

Since my last nothing remarkable hath occurr’d, only an express sent by Colo. Burd from the Mountains, is suppos’d to be gon to Fort Du Quesne. This may be of very ill consequence indeed. It seems this fellow was for sometime a Prisoner amongst them & had the character of a great villain, yet was made one of the Pensylvania light horse, & intrusted it seems with affairs of

such moment; how imprudt this was, needs no comment. Another sent down to the Genl is tho’t, to be taken.
Amidst this gloom of ill fortune & delays, we have the strongest asurances of Louisburg being ours, that our Fleet ravages the Coast of France & that we may hope some important blow may be struck there, God grant this, for I’m affraid, as I hinted before, Loyal Hannan will be our outmost effort this year. The Genl was to leave Shippensburg at yesterday, but I am affraid, he neither is, nor will be able to get here this season. I cannot divine why Men born down with age & infirmities & thereby renderd incapable of action, shou’d be imploy’d in affairs of such momt & in a Country that requires robustness to bear fatigue, & resolution to excute with celerity this interprize; especialy as we have great reason to suppose, chief part of their force were imployd to Oppose Genl Abercrombie, & how dear Genl Braddock’s delays cost us.
I daily hope to be releas’d from this place, my affairs realy call me home, tho: my stay will be short there, for I must soon set out for Williamsburg, where you may probably have some affairs to transact which the greatest care shall be taken of if intrusted to me. Yesterday an old Indian named Cassatee, who was sent abt three Weeks ago from this place, has been at Loggs Town & some other adjacent ones, & has brot with him three Indians of the Six nations, but what they report has not transpir’d. I have nothing further to add, but a tender of any service in the power of Dr Sir Your very H. Servt

Wm Ramsay

